Name: Commission Regulation (EEC) No 1101/83 of 5 may 1983 on the supply of various consignments of cereals and rice to the international Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 5 . 83 Official Journal of the European Communities No L 119/9 COMMISSION REGULATION (EEC) No 1101/83 of 5 May 1983 on the supply of various consignments of cereals and rice to the International Committee of the Red Cross as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (4), as amended by Regulation (EEC) No 3331 /82 Q, and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 272 tonnes of cereals for the International Committee of the Red Cross under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 281 , 1 . 11 . 1975, p. 89 . 0 OJ No L 352, 14. 12. 1982, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p. 2553/62. O OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26. 7. 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27 . No L 119/ 10 Official Journal of the European Communities 6. 5 . 83 ANNEX I 1 . Programme : 1982 2. Recipient : International Committee of the Red Cross 3 . Place or country of destination : Nicaragua 4. Product to be mobilized : fully milled long grain rice 5 . Total quantity : 70 tonnes (203 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 15 cm followed by (in letters at least 5 cm high) : 'NIC 94 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Corinto 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 May 1983 16. Shipment period : 1 to 30 June 1983 1 7. Security : 1 2 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary or its represen ­ tative, on delivery, the following documents (in Spanish) :  certificate of origin  phytosanitary certificate  pro forma invoices  gift declaration specifying that it is food aid intended to be distributed free of charge (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 6. 5 . 83 Official Journal of the European Communities No L 119/11 ANNEX II 1 . Programme : 1982 2. Recipient : International Committee of the Red Cross 3 . Place or country of destination : Nicaragua 4. Product to be mobilized : rolled oats 5 . Total quantity : 40 tonnes (69 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 1 2 % of dry matter 10 . Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags : a red cross 10 x 10 cm as well as the following : 'NIC 93 / COPAS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. No L 119/ 12 Official Journal of the European Communities 6. 5 . 83 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Corinto 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 17 May 1983 16. Shipment period : 1 to 30 June 1983 1 7 . Security : 1 2 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary or its represen ­ tative, on delivery, the following documents (in Spanish) :  certificate of origin  phytosanitary certificate  pro forma invoices  gift declaration specifying that it is food aid intended to be distributed free of charge